DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/01/2022 has been entered.

Applicant’s Response
	In Applicant’s response dated 08/01/2022, Applicant amended Claims 1 and 11; canceled Claims 5 and15; and argued against all rejections previously set forth in the Office Action dated 04/04/2022.

Status of the Claims
Claims 1 – 4, 6 – 14 and 16 – 20 are rejected under 35 U.S.C. 103.

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 – 8, 10, 11, 14, 16 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram et al. (US 2019/0340574) (hereinafter, Ekambaram) (Cited IDs dated 06/16/2021) in view of Rosenberg (US 2016/0170594) (hereinafter, Rosenberg) and in further view of Kravitz el a. (US 2017/0134350) (hereinafter, Kravitz) (cited in IDS dat5ed 06/16/2021).

Regarding Claim 1, Ekambaram teaches a computer-implemented method (See Ekambaram’s Abstract) comprising: 
receiving a set of one or more messages communicated among a set of users in a messaging application (Ekambaram in par 0017 – 0018, teaches that when a user has a problem or requires assistance, the user contacts a customer service center or help desk. This contact is generally a user writing an email or accessing a customer service or help desk application and filling out a form that requests information. The customer service center or help desk receives the email or other communication and a person responsible for directing the ticket to the appropriate group or person reads the communication, determines the problem and manually assign s the ticket to a resolver team);
assigning an intent to the set of one or more messages (Ekambaram in par 0018, further teaches that the system analyzes problem descriptions and communication content to determine the appropriate resolver group. One system uses previously assigned tickets to determine the most relevant assignee of the ticket. For example, the system may determine that all tickets that have particular words are assigned to a particular resolver group. Thus, any subsequent ticket having one or more of those words would be assigned to that same resolver group. The systems may also use classifiers to determine the correct resolver group. Ekambaram in par 0030, further teaches that using the historical communications the system may extract intents, concepts, key phrases, sender information, location, severity information, and the like, from a corpus of historical communications);
generating a collaboration data object for tracking values associated with attributes of the assigned intent, the values to be selected by each of the plurality of users, wherein the attributes are variables that resolve the assigned intent (Ekambaram in par 0026, further teaches that using the obtained communication the system may identify a group that is able to provide assistance in resolving the request, also referred to as a resolver group, at 102. To identify a group the system may analyze information contained within the obtained communication, classify the obtained communication into a particular request type, and identify the resolver group that is associated with the request type. For example, the system may use a parsing technique to extract information from not only the communication but any files associated with the communication, for example, an attachment to the communication. Thus, the system may use a content parser on the body of the communication, including any subject lines, sender information lines, or the like, to extract content from the body of the communication. The system may also use an attachment parser to extract information from any attachments that may be included or associated with the communication. Ekambaram in par 0031, further teaches that the model may identify information, or key nuggets, that should be included in the body of the communication. These key nuggets may include information that is used by the resolver group to resolve the request. The system may also prioritize key nuggets based upon a relevance to the request type or category and different confidence parameters); 
for each of the plurality of users: 
receiving a selected value for each of the attributes of the collaboration data object (Ekambaram in par 0029, further teaches that the model may identify information that is needed or desired by a resolver group to resolve a request. For example, the model may identify that a travel resolver group requires not only the location and time of travel, but also proof of manager approval for the travel. As another example, the model may identify that an application error resolver group requires a screenshot of the error, identification of the version of the application, identification of the version of an associated application, the date of error, and the like. Each model is specific to a resolver group. In other words, the model used for one resolver group may identify information different than that of the model used for a different resolver group. Ekambaram in par 0030, further teaches that using the historical communications the system may extract intents, concepts, key phrases, sender information, location, severity information, and the like, from a corpus of historical communications), and 
recording the selected values of the user in the collaboration data object (Ekambaram in par 0029, further teaches that the model may identify information that is needed or desired by a resolver group to resolve a request. For example, the model may identify that a travel resolver group requires not only the location and time of travel, but also proof of manager approval for the travel. As another example, the model may identify that an application error resolver group requires a screenshot of the error, identification of the version of the application, identification of the version of an associated application, the date of error, and the like. Each model is specific to a resolver group. In other words, the model used for one resolver group may identify information different than that of the model used for a different resolver group); 
determining that the recorded selected values of attributes for a first user of the plurality of users match the recorded selected values of attributes for a second user of the plurality of users Ekambaram in par 0027, further teaches that the system may use historical information to learn patterns regarding which communications have been assigned to particular resolver groups. For example, the system may parse historical communications and identify keywords or intents included in the communications. The system may then identify particular keywords or intents as being directed to a particular resolver group); 
resolving the assigned intent using the matching selected values for the first and second users Ekambaram in par 0027, further teaches that the system may use historical information to learn patterns regarding which communications have been assigned to particular resolver groups. For example, the system may parse historical communications and identify keywords or intents included in the communications. The system may then identify particular keywords or intents as being directed to a particular resolver group. Ekambaram in par 0034 – 0035, further teaches that the system may identify a difference exists if a communication includes an attachment that has a relevance level below the relevance threshold identified in the model. For example, the user may accidentally attach the incorrect file to the communication. The system may determine the relevance of the attachment to the communication by comparing information identifying the intent of the communication body to information extracted from the attachment. The system may then compute a relevance score between the communication body and the attachment. The relevance score may then be compared to a relevance score or relevance threshold identified in the model. If the relevance score, when compared to the model relevance score or relevance threshold, is below the threshold, the system may suggest a modification that the attachment be removed from the communication or request the user verify that this is the intended attachment, thereby addressing the determined difference).  
Ekambaram in par 0018, further teaches that the system analyzes problem descriptions and communication content to determine the appropriate resolver group.
However, Ekambaram does not specifically disclose receiving a plurality of collaboration requests for inclusion in a collaboration to resolve the assigned intent, wherein each of the plurality of collaboration requests is received from one of a plurality of users from the set of users.
Rosenberg teaches a collaborative application runs on a collaborative server connected to a plurality of computing devices. Collaborative sessions are run wherein a group of independent users, networked over the internet, collaboratively answer questions in real-time, thereby harnessing their collective intelligence (See Rosenberg’s Abstract).
Rosenberg in par 0039 and Fig. 2, teaches that a collaboration system that allows the group of users to collaboratively control a graphical pointer 210 in order to collaboratively answer questions or otherwise respond to prompts. Each individual user (“participant”) engages the user interface on a computing device 104, conveying his or her individual real-time will in response to a prompt such as a textually displayed (or audibly displayed) question as well as in response to real-time feedback provided to the user of the group's emerging real-time intent. This closes the loop around each user, for he is conveying individual intent while also reacting to the group's emerging intent. Thus each user must be able to see not only the prompt that begins a session, but the real-time group intent as it is forming. For example, if the intent is being conveyed as words, the user will see those words form, letter by letter.
Rosenberg in par 0040m,  teaches that a “social swarming” platform allows users to join one of a plurality of hosted groups (also referred to as swarms), each group comprising a plurality of users. 
Rosenberg in par 0079, further teaches that each user is enabled to apply forces upon the pointer 210 to convey his individual intent as to how the pointer 210 should move at any moment in time. The displayed motion of the pointer 210, however, is not a reflection of that user's individual input but a reflection of the collectively combined group input from the entire swarm of users. The collective input from the plurality of users can be such that each user's input imparts an equally weighted contribution to the total force applied to the pointer 210. Weighting factors are used to give the input force from some users a higher contribution as compared to other users. 
Rosenberg in par 0158 – 0159 and Fig. 4, teaches an exemplary display interface 400 as displayed on the computing device 104 being used by one user of a group, shown at a moment in time after the group has successfully positioned the pointer 210 on one of the input choices 208, selecting the input choice 208 as the target, thereby collaboratively choosing the answer. The target is “Gremlins”, reflecting the swarm's collaborative will in response to the posed question: “What movie should we see tonight?” As shown in FIG. 4, the target is graphically displayed to each user on the screen of his or her computing device 104. The graphical display includes the answer window 412 including the prefix text 402 “UNUM says:” along with the chosen target: “Gremlins”.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to utilize the teachings as in Rosenberg with the teaching as in Ekambaram to resolve the intent of a user in Ekambaram by having a plurality of users requesting to provide an input in a collaborative environment as disclosed in Rosenberg. The motivation for doing so would have been to provide an unique tool that specifically enable groups of electronically networked individuals to have a real-time group-wise experience that evokes the group's collaborative intent and intelligence (Collaborative Consciousness) (See Rosenberg’s par 0012).
responsive to determining that the recorded selected values of attributes for the first user of the plurality of users match the recorded selected values of attributes for the second user (Ekambaram in par 0027, further teaches that the system may then identify a resolver group for the subsequent communication based upon a comparison between historical keywords and intents and the keywords and intents of the subsequent communication. However, Ekambaram in view of Rosenberg does not specifically disclose locking the collaboration data object such that no users can further change selected values of attributes.
Kravitz in par 0037, teaches the use of a security ecosystem appliance that may be customized such that highly sensitive data could be designated to require one or more additional security steps in order to gain access to its plaintext form (e.g., password protected or multi-factor authentication required).
Kravitz in par 0043, teaches that a consumer product will be an easy-to-use application for individuals to secure documents (through encryption) and share credentials (by invitation) with contacts and associates. With the Consumer product, individuals can take control of their security. Documents secured with the Consumer product can travel through any email or cloud-based storage platform and remain secure and unreadable by any 3rd party.
Kravitz in par 0050 – 0057, further teaches that use of an application to invite contacts to share secure documents. Invite contacts using an email address. Friend receives a link to a website for enrollment. Friend is registered in Inviter private application. Friend can now unlock Inviter document, and unlimited secure docs can be shared between the two parties. Use the application to lock and unlock documents. The application may Auto-launch when a locked “Consumer Product doc” is double-clicked (retrieved from storage or email or other source) and if the user is already signed in, the document will open. Lock a document, which includes selecting who can open it (either oneself, or add names from the list user invited connections, or invite a new associate.)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date to utilize the teachings as in Kravitz with the teaching as in Ekambaram and Rosenberg in order to lock collaboration data after assigning the resolver group of Ekambaram. The motivation for doing so would have been to provide a mean to lock collaboration data, thus preventing edits from occurring simultaneously.

Regarding Claim 4, Ekambaram in view of Rosenberg and in further view of Kravitz teaches the limitations contained in parent Claim 1. Ekambaram further teaches: 
wherein determining that the recorded selected values of attributes for the first user of the plurality of users match the recorded selected values of attributes for the second user further comprises determining that the recorded selected values of attributes for the first user of the plurality of users match the recorded selected values of attributes for each of the plurality of users (Ekambaram in par 0021, further teaches that based upon the information within the obtained communication, the system may identify the group, or resolver group, that will provide assistance in resolving the request. For example, requests related to a particular application may be directed to a resolver group that specializes in issues related to that application. Ekambaram in par 0027, further teaches that the system may use historical information to learn patterns regarding which communications have been assigned to particular resolver groups. For example, the system may parse historical communications and identify keywords or intents included in the communications. The system may then identify particular keywords or intents as being directed to a particular resolver group).

Regarding Claim 6, Ekambaram in view of Rosenberg and in further view of Kravitz teaches the limitations contained in parent Claim 1. Ekambaram further teaches: 
wherein the assigned intent is a task that can be executed by an application on a user device, and wherein resolving the assigned intent comprises obtaining a set of attribute values that are needed by the user device to execute the task (Ekambaram in par 0035, further teaches an example attachment relevance analysis. The system parses the communication body 201 to determine that the email intent is "Sales Invoice" 204 and that the intended recipient is "Sales" 205, corresponding to the Sales resolver group. The system may also parse the attachment. The system not only parses the label of the attachment, but also parses the attachment itself, for example, using an image parsing technique, text parsing technique, or the like. The system may determine that the invoice attachment 202A has a high relevance to the communication. When the system compares this relevance to the relevance threshold of the model corresponding to the Sales resolver group, the system determines that the invoice attachment 202A meets the relevance threshold 203A. However, the system may determine that while the second attachment 202B has a name of "Invoice2.jpg" the actual attachment does not correspond to an invoice. The system may determine that the relevance of this attachment 202B is lower than the relevance threshold identified in the corresponding Sales resolver group model 203B. Therefore, the system may provide a tip 206 or suggested modification that the second attachment 202B does not seem relevant and should be removed).  

Regarding Claim 7, Ekambaram in view of Rosenberg and in further view of Kravitz teaches the limitations contained in parent Claim 6. Ekambaram further teaches: 
further comprising executing the task, wherein executing the task comprises displaying an option for a user to initiate the task within the messaging application (Ekambaram in par 0034 – 0035, further teaches the system may determine the relevance of the attachment to the communication by comparing information identifying the intent of the communication body to information extracted from the attachment. The system may then compute a relevance score between the communication body and the attachment. The relevance score may then be compared to a relevance score or relevance threshold identified in the model. If the relevance score, when compared to the model relevance score or relevance threshold, is below the threshold, the system may suggest a modification that the attachment be removed from the communication or request the user verify that this is the intended attachment, thereby addressing the determined difference).

Regarding Claim 8, Ekambaram in view of Rosenberg and in further view of Kravitz teaches the limitations contained in parent Claim 1. Ekambaram further teaches: 
further comprising providing to a user device of each of the plurality of users, a collaboration interface that presents options for values the user may select for each of the attributes of the collaboration object (Ekambaram in par 0017, teaches that generally a user writing an email or accessing a customer service or help desk application and filling out a form that requests information. The form usually includes a free form section where the user can provide details related to the request or problem to be resolved. The customer service center or help desk receives the email or other communication and a person responsible for directing the ticket to the appropriate group or person reads the communication, determines the problem, and manually assigns the ticket to a resolver team, or a team that provides assistance in resolving a request. Ekambaram in par 0030, further teaches that using the historical communications the system may extract intents, concepts, key phrases, sender information, location, severity information, and the like, from a corpus of historical communications).

Regarding Claim 10, Ekambaram in view of Rosenberg and in further view of Kravitz teaches the limitations contained in parent Claim 1. Ekambaram further teaches: 
wherein attributes of the user intent include at least one of: a location, a time, or a date (Ekambaram in par 0030, further teaches that using the historical communications the system may extract intents, concepts, key phrases, sender information, location, severity information, and the like, from a corpus of historical communications).

Regarding Claims 11, this claim merely recites a non-transitory computer-readable storage medium comprising stored computer program instructions executable by at least one processor, the stored instructions when executed cause the processor to execute instructions as similarly recited in Claim 1. Accordingly, Ekambaram in view of Rosenberg and in further view of Kravitz discloses/teaches every limitation of Claim 11, as indicated in the above rejection of Claim 1.

Regarding Claims 14, this claim merely recites a non-transitory computer-readable storage medium comprising stored computer program instructions executable by at least one processor, the stored instructions when executed cause the processor to execute instructions as similarly recited in Claim 4. Accordingly, Ekambaram in view of Rosenberg and in further view of Kravitz discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 4.

Regarding Claims 16, this claim merely recites a non-transitory computer-readable storage medium comprising stored computer program instructions executable by at least one processor, the stored instructions when executed cause the processor to execute instructions as similarly recited in Claim 6. Accordingly, Ekambaram in view of Rosenberg and in further view of Kravitz discloses/teaches every limitation of Claim 16, as indicated in the above rejection of Claim 6.

Regarding Claims 17, this claim merely recites a non-transitory computer-readable storage medium comprising stored computer program instructions executable by at least one processor, the stored instructions when executed cause the processor to execute instructions as similarly recited in Claim 7. Accordingly, Ekambaram in view of Rosenberg and in further view of Kravitz discloses/teaches every limitation of Claim 17, as indicated in the above rejection of Claim 7.

Regarding Claims 18, this claim merely recites a non-transitory computer-readable storage medium comprising stored computer program instructions executable by at least one processor, the stored instructions when executed cause the processor to execute instructions as similarly recited in Claim 8. Accordingly, Ekambaram in view of Rosenberg and in further view of Kravitz discloses/teaches every limitation of Claim 18, as indicated in the above rejection of Claim 8.

Regarding Claims 20, this claim merely recites a non-transitory computer-readable storage medium comprising stored computer program instructions executable by at least one processor, the stored instructions when executed cause the processor to execute instructions as similarly recited in Claim 10. Accordingly, Ekambaram in view of Rosenberg and in further view of Kravitz discloses/teaches every limitation of Claim 20, as indicated in the above rejection of Claim 10.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram in view of Rosenberg, in further view of Kravitz and in further view of Lane et al. (US 2016/0342665) (hereinafter, Lane) (cited IDs dated 06/16/2021) .

Regarding Claim 2, Ekambaram in view of Rosenberg and in further view of Kravitz teaches the limitations contained in parent Claim 1. 
However, Ekambaram in view of Rosenberg and in further view of Kravitz does not specifically disclose wherein generating a collaboration data object comprises generating a JavaScript Object Notation (JSON) document including JSON objects for attributes associated with the assigned intent.
Lane teaches a collaborative communication system that may interface with one or more command resources (See Lane’s Abstract). Lane in par 0038, teaches an unified communication platform 105 is a communication system/service that provides a collaborative environment for users to communicate and collaborate. Lane in par 0120 – 0122 and Fig. 4B, further teaches that the third-party service registers with a collaborative communication system/service. Application agents (e.g., application agents 106d) may interface with external resources 114 such as third-party services using webhooks in order to facilitate integration between a unified communication platform and third-party services. APIs may enable interaction between a collaborative communication system/service and third-party services to enable transmission of registration data. Flow proceeds to operation 424 where parameters are generated that define a command associated with a command handler. Flow then proceeds to operation 426 where the third-party service registers the command handler with the collaborative communication system/service. In examples, a third party service may interface with the collaborative communication system service, through webhooks, APIs, and any other type of requests/responses such as (HTTP requests, JSON requests, etc.).
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date to utilize the teachings as in Lane with the teaching as in Ekambaram, Rosenberg and Kravitz to include data in Json format. The motivation for doing so would have been to provide data in a standardized format, thus saving user resources and providing faster execution.
Regarding Claim 3, Ekambaram in view of Rosenberg and in further view of Kravitz teaches the limitations contained in parent Claim 1. Ekambaram further teaches:
Ekambaram in par 0017 – 0018, teaches that when a user has a problem or requires assistance, the user contacts a customer service center or help desk. This contact is generally a user writing an email or accessing a customer service or help desk application and filling out a form that requests information. The customer service center or help desk receives the email or other communication and a person responsible for directing the ticket to the appropriate group or person reads the communication, determines the problem and manually assign s the ticket to a resolver team. Ekambaram in par 0030, further teaches that using the historical communications the system may extract intents, concepts, key phrases, sender information, location, severity information, and the like, from a corpus of historical communications. 
Accordingly, Ekambaram discloses the generation of a collaboration request indicating that the user would like to collaborate with other users from the set of multiple users to resolve the assigned intent. 
However, Ekambaram in view of Rosenberg and in further view of Kravitz does not specifically disclose the generation based on the selection of a sharable key.
Lane in par 0043, teaches that communication between the unified communication platform 105 and other components of the system may require authentication 112. Authentication 112 refers to a process by which a device, application, component, user, etc., provides proof that it is "authentic" or "authorized" to access or communicate with another device, application, component, user, etc. Authentication may involve the use of third-party digital certificates, authentication tokens, passwords, symmetric or asymmetric key encryption schemes, shared secrets, authentication protocols, or any other suitable authentication system or method either now known or developed in the future. Upon authentication, access or communication may be allowed and data or information may be exchanged between the unified communication platform 105 and various other components of the system.
Accordingly, Ekambaram in view of Rosenberg, in further view of Kravitz and in further view of Lane teaches or suggests further comprising sending a shareable key associated with the assigned intent to each of the set of users, wherein selection of the shareable key by a user generates a collaboration request indicating that the user would like to collaborate with other users from the set of users to resolve the assigned intent.
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date to utilize the teachings as in Lane with the teaching as in Ekambaram, Rosenberg and Kravitz to include authentication as disclosed in Lane. The motivation for doing so would have been to provide a method that proof that a user is authorized to access or communicate with another user (See Lane’s par 0043).
Regarding Claims 12, this claim merely recites a non-transitory computer-readable storage medium comprising stored computer program instructions executable by at least one processor, the stored instructions when executed cause the processor to execute instructions as similarly recited in Claim 2. Accordingly, Ekambaram in view of Rosenberg, in further view of Kravitz and in further view of Lane discloses/teaches every limitation of Claim 12, as indicated in the above rejection of Claim 2.
Regarding Claims 13, this claim merely recites a non-transitory computer-readable storage medium comprising stored computer program instructions executable by at least one processor, the stored instructions when executed cause the processor to execute instructions as similarly recited in Claim 3. Accordingly, Ekambaram in view of Rosenberg, in further view of Kravitz and in further view of Lane discloses/teaches every limitation of Claim 13, as indicated in the above rejection of Claim 3.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram in view of Rosenberg, in further view of Kravitz and in further view of Pal et al. (US 2019/0147092) (hereinafter, Pal) (cited IDs dated 06/16/2021).

Regarding Claim 9, Ekambaram in view of Rosenberg and in further view of Kravitz teaches the limitations contained in parent Claim 8. 
Ekambaram in par 0040 further teaches that the system provides a system and method that can identify differences between models corresponding to a resolver group and an obtained communication. The system can then make or suggest modifications to the communication in order to reduce the amount of time necessary for resolving the request, for example, by eliminating the need for the resolver group to contact the user for more information. Therefore, the described systems and methods provide a technical improvement to conventional systems for request resolution.
However, Ekambaram in view of Rosenberg and in further view of Kravitz does not specifically shows a map that include the estimated time.
Pal in par 0296 teaches that a data model is a hierarchically structured search-time mapping of semantic knowledge about one or more datasets. It encodes the domain knowledge used to build a variety of specialized searches of those datasets. Those searches, in turn, can be used to generate reports. Pal in par 0610, further teaches that a node monitor 3314 can also store relevant information to aid the workload advisor 3310 in providing a resource allocation recommendation. For example, the node monitor 3314 can track and store information regarding any one or any combination of: total number of processors or nodes in the system 3301, number of processors or nodes that are not available or not functioning, number of available processors or nodes, utilization rate of the processors or nodes, number of worker nodes, current tasks being completed by the worker nodes 3306 or processors, estimated time to complete a task by the nodes 3306.
Accordingly, Ekambaram in view Rosenberg, in further view of Kravitz and in further view of Pal teaches or suggests wherein a collaboration interface for a user includes a map that shows an estimated time it will take for each of the plurality of users to arrive at a location selected by the user, wherein the selected location is an attribute of the assigned intent.  
Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date to utilize the teachings as in Pal with the teaching as in Ekambaram, Rosenberg and Kravitz to include a map into Ekambaram showing estimated time to complete a task for the assigned resolver group or person. The motivation for doing so would have been to provide a tool that allow an advisor to make better resource allocation recommendations (See Pal’s par 0610).
Regarding Claims 19, this claim merely recites a non-transitory computer-readable storage medium comprising stored computer program instructions executable by at least one processor, the stored instructions when executed cause the processor to execute instructions as similarly recited in Claim 9. Accordingly, Ekambaram in view of Rosenberg, in further view of Kravitz and in further view of Pal discloses/teaches every limitation of Claim 19, as indicated in the above rejection of Claim 9.

Response to Arguments
Applicant’s arguments, see remarks pages 1 – 3, filed 08/01/2022, with respect to the rejection(s) of claim(s) 1 – 4, 6 – 14 and 16 – 20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kravitz.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176